Exhibit 10.02(n)

 

PARTICIPANT AWARD AGREEMENT

 

January 1, 2012

 

 

[Name and address]

 

Dear [Name]:

 

Pursuant to the terms and conditions of the EQT Corporation 2009 Long-Term
Incentive Plan (the “Plan”), the Compensation Committee of the Board of
Directors (“Board”) of EQT Corporation (the “Company”) has granted you
Non-Qualified Stock Options (the “Options”) to purchase shares of the Company’s
common stock as outlined below.

 

Options Granted: [Insert ]

Grant Date: January 1, 2012

Exercise Price per Share: [Insert closing stock price on December 30, 2011]

Expiration Date: January 1, 2022

Vesting Schedule:

50% on January 1, 2013, rounded down to the nearest whole share

 

50% on January 1, 2014

 

 

Upon termination of your employment for Cause (as defined below), all unvested
Options and any unexercised vested Options shall be forfeited immediately.  Upon
termination of your employment for any other reason, all unvested Options shall
be forfeited, and any unexercised vested Options held on the date of termination
shall remain exercisable for the remaining original term of the Options (except
in the event of your death or disability, in which case the post termination
exercise period will be one year after termination of employment).  As used
herein, “Cause” is defined as: (a) your conviction of a felony, a crime of moral
turpitude or fraud or your having committed fraud, misappropriation or
embezzlement in connection with the performance of your duties, (b) your willful
and repeated failures to substantially perform assigned duties; or (c) your
violation of any provision of this Participant Award Agreement or express
significant policies of the Company.  If the Company terminates your employment
for Cause, the Company shall give you written notice not later than 30 days
after such termination.

 

You may pay your exercise price and/or satisfy your tax withholding obligations
with respect to the Options by delivering cash or directing the Company to
(i) withhold that number of shares which would otherwise be issued upon exercise
to pay your exercise price and/or satisfy the minimum required statutory tax
withholding obligations, or (ii) accept delivery of previously owned shares to
satisfy such exercise price and/or minimum tax withholding obligations.

 

The terms contained in the Plan are hereby incorporated into and made a part of
this Participant Award Agreement, and this Participant Award Agreement shall be
governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Participant Award Agreement, the provisions of the Plan shall be
controlling and determinative.  The Options, including any shares acquired by
you upon exercise of the Options and any cash or other benefit acquired upon the
sale of stock acquired through exercise of the Options      , shall be subject
to the terms and conditions of any compensation recoupment policy adopted from
time to time by the Board or any committee of the Board, to the extent such
policy is applicable to the Options.

 

1

--------------------------------------------------------------------------------


 

You may access important information about the Company and the Plan through the
Company’s Knowledge Center and website.  Copies of the Plan and Plan Prospectus
can be found by clicking on and logging into the “Total Rewards” link on the
main Knowledge Center page under “Human Resources Links,” and then clicking on
the “Wealth” tab.  Copies of the Company’s most recent Annual Report on
Form 10-K and Proxy Statement can be found at www.eqt.com  by clicking on the
“Investors” link on the main page and then “SEC Filings.” Paper copies of such
documents are available upon request made to the Company’s Corporate Secretary.

 

 

 

 

 

 

 

 

 

 

 

 

For the Compensation
Committee

 

 

 

 

By my signature below, I hereby acknowledge receipt of the Options granted on
the date shown above, which have been issued to me under the terms and
conditions of the Plan.  I further acknowledge receipt of the copy of the Plan
and agree to conform to all of the terms and conditions of the Options and the
Plan.

 

 

Signature:

 

 

Date:

 

 

Optionee Name

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------